         Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
and THE STATE OF OKLAHOMA,               )
ex rel. WAYNE ALLISON, Relator,          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIV-16-569-F
                                         )
SOUTHWEST ORTHOPAEDIC                    )
SPECIALISTS, PLLC, ET AL.,               )
                                         )
      Defendants.                        )

STATEMENT OF PARTIAL INTERVENTION BY THE UNITED STATES AND
    THE STATE OF OKLAHOMA FOR PURPOSES OF SETTLEMENT

      Pursuant to the June 26, 2020 Order of the Court (Dkt. No. 189), the False Claims

Act, 31 U.S.C. § 3730(c)(3), and the Oklahoma Medicaid False Claims Act, 63 O.S.

§ 5053.3(B), the United States and the State of Oklahoma intervene in part for purposes

of settlement. Specifically, the United States and Oklahoma intervene with respect to

claims against Defendants Oklahoma Center for Orthopaedic & Multispecialty Surgery,

LLC (“OCOM”), USP Oklahoma, Inc., USPI Holding Company, Inc., USP International,

Inc., and UAP of Oklahoma, LLC (collectively the “USP Defendants”), Tenet Healthcare

Corporation (“Tenet”), Southwest Orthopaedic Specialists, PLLC, Anthony L. Cruse,

D.O., R.J. Langerman, Jr., D.O., Daniel J. Jones, M.D., Mehdi Adham, M.D., Derek

West, D.O., Brian Levings, D.O., Brad Reddick, D.O., Kristopher Avant, D.O., and

Shane Hume, D.O. (collectively, the “SOS Defendants”) as set forth in Recital Paragraph

D of the settlement agreement between the United States, Oklahoma, Relator Wayne


                                             1
          Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 2 of 7



Allison, OCOM, the USP and SOS Defendants, and Anesthesia Partners of Oklahoma,

LLC (the “Settlement Agreement”).

      Consistent with the terms of the Settlement Agreement, after the settlement

amounts are paid, the parties will file dismissal papers and submit a proposed order

dismissing claims against all but two remaining defendants in the action.

                                         Respectfully,

July 7, 2020                             TIMOTHY J. DOWNING
                                         United States Attorney

                                         /s/ Ronald R. Gallegos
                                         RONALD R. GALLEGOS, Bar No. 013227AZ
                                         SCOTT MAULE, OBA No. 31760
                                         Assistant U.S. Attorneys
                                         United States Attorney’s Office
                                         210 Park Avenue, Suite 400
                                         Oklahoma City, OK 73102
                                         (405) 553-8700 - (fax) 553-8885
                                         Ron.Gallegos@usdoj.gov
                                         Scott.Maule@usdoj.gov
                                         Counsel for the United States

                                         MIKE HUNTER
                                         Oklahoma Attorney General

                                         /s/ Christopher P. Robinson
                                         (Signed by filling attorney with
                                         permission from attorney)
                                         CHRISTOPHER P. ROBINSON
                                         Oklahoma State Bar # 31204
                                         Assistant Attorney General
                                         313 N.E. 21st Street
                                         Oklahoma City, OK 73105
                                         Phone: (405) 522-2968
                                         Fax: (405) 522-3128
                                         Christopher.Robinson@oag.ok.gov
                                         Counsel for the State of Oklahoma


                                            2
          Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 3 of 7



                             CERTIFICATE OF SERVICE

        I certify that on the 7th day of July 2020, I electronically transmitted the attached
document to the Clerk of Court using the CM/ECF System. Based on the records currently
on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

 Ronald Gallegos                                 Christopher Robinson
 Scott Maule                                     ATTORNEY GENERAL OFFICE
 U.S. ATTORNEY OFFICE                            STATE OF OKLAHOMA
 WESTERN DISTRICT OF OKLAHOMA                    313 NE 21st Street
 210 Park Ave., Suite 400                        Oklahoma City, OK 73105
 Oklahoma City, OK 73102                         christopher.robinson@oag.ok.gov
 ron.gallegos@usdoj.gov
 scott.maule@usdoj.gov

 ATTORNEYS FOR UNITED STATES                     ATTORNEY FOR THE STATE OF
 OF AMERICA                                      OKLAHOMA




                                             3
        Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 4 of 7



Gaylon C. Hayes                          Michael Burrage
HAYES LEGAL GROUP                        WHITTEN BURRAGE
6805 South Western, Suite 500            512 N. Broadway Avenue, Ste 300
Oklahoma City, Oklahoma 73139            Oklahoma City, Oklahoma 73102
Telephoned: 405-616-5045                 rwhitten@whittenburragelaw.com
gaylon@hhhlawfirm.com                    mburrage@whittenburragelaw.com

Michael B. Angelovich, Sr.               Richard E. Norman
Bradley W. Beskin                        R. Martin Weber, Jr.
NIX, PATTERSON, LLP                      CROWLEY NORMAN, LLP
3600 N. Capital of Texas Highway,        3 Riverway, Suite 1775
Bldg. B Suite 350                        Houston, TX 77056
Austin, TX 78746                         Telephone : 713.651.1771
Telephone: 512.328.5333                  Facsimile: 713.651.1775
Facsimile: 512.328.5335                  rnorman@crowleynorman.com
mangelovich@nixlaw.com                   mweber@crowleynorman.com
bbeskin@nixlaw.com                       Admitted Pro Hac Vice
Admitted Pro Hac Vice

         ATTORNEYS FOR PLAINTIFF/RELATOR WAYNE ALLISON




                                     4
        Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 5 of 7



Joe M. Hampton                            Amy E. Hargreaves
Amy J. Pierce                             LATHAM & WATKINS, LLP
CORBYN HAMPTON, PLLC                      12670 High Bluff Drive
211 N. Robinson Suite 1910                San Diego, CA 92130
Oklahoma City, OK 73102                   Telephone: 858.523.5424
Telephone: 405.239.7055                   Facsimile: 858.523.5450
Facsimile: 405.702.4348                   amy.hargreaves@lw.com
jhampton@corbynhampton.com                Admitted Pro Hac Vice
apierce@corbynhampton.com

Abid R. Qureshi                           Terra Reynolds
Anne W. Robinson                          LATHAM & WATKINS, LLP
Dean W. Baxtresser                        330 North Wabash Avenue, Suite 2800
LATHAM & WATKINS, LLP                     Chicago, IL 60611
555 Eleventh Street, NW, Suite 1000       Telephone: 312.876.7640
Washington, DC 20004                      Facsimile: 312.993.9767
Telephone: 202.637.2200                   terra.reynolds@lw.com
Facsimile.: 202.637.2201                  Admitted Pro Hac Vice
abid.qureshi@lw.com
anne.robinson@lw.com
dean.baxtresser@lw.com
Admitted Pro Hac Vice

ATTORNEYS FOR DEFENDANTS OKLAHOMA CENTER FOR ORTHOPAEDIC
    & MULTISPECIALTY SURGERY, LLC, USP OKLAHOMA, INC., USPI
    HOLDING COMPANY, INC., USP INTERNATIONAL, INC., UAP OF
       OKLAHOMA, AND TENET HEALTHCARE CORPORATION




                                      5
        Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 6 of 7



M. Richard Mullins
Ronald T. Shinn, Jr.
MCAFEE & TAFT
211 N. Robinson, Ave., 10th Floor
Oklahoma City, OK 73102
Telephone: 405.235.9621
Facsimile: 405.235.0439
richard.mullins@mcafeetaft.com
ron.shinn@mcafeetaft.com

      ATTORNEYS FOR DEFENDATNS SOUTHWEST ORTHOPAEDIC
  SPECIALISTS PLLC, ANTHONY L. CRUSE, DO, RJ LANGERMAN, JR., DO,
   DANIEL J. JONES, MD, MEHDI ADHAM, MD, DEREK WEST, DO, BRIAN
         LEVINGS, DO, SHANE HUME DO, BRAD REDDICK, DO,
                      KRISTOPHER AVANT, DO,

Steven K. Mullins                        Joel M. Hammerman
Matthew K. Felty                         Emily L. Seymore
LYTLE SOULE & CURLEE                     FAEGRE BAKER DANIELS LLP
119 N. Robinson Ave, Ste 1200            311 S. Wacker Drive
Oklahoma City, OK 73102                  Suite 4300
Telephone: 405.235.7471                  Chicago, IL 60606
Facsimile: 405.232.3852                  Telephone: 312 212 6500
mullins@lytlesoule.com                   joel.hammerman@faegredrinker.com
mkfelty@lytlesoule.com                   Emily.seymore@faegredrinker.com


                       ATTORNEY FOR STEVE HENDLEY




                                     6
        Case 5:16-cv-00569-F Document 190 Filed 07/07/20 Page 7 of 7



Timila S. Rother                         Lisa M. Noller
CROWE & DUNLEVY-OKC                      FOLEY & LARDNER-CHICAGO
Braniff Building                         321 N. Clark St., Ste 3000
324 N. Robinson Ave, Ste 100             Chicago, IL 60654-4762
Oklahoma City, OK 73102                  Telephone: 312.832.4363
Telephone: 405.235.7757                  Facsimile: 312.832.4700
Facsimile: 405.272.5226                  lnoller@foley.com
rothert@crowedunlevy.com                 Admitted Pro Hac Vice

                                         -and-

                                         Lori A. Rubin
                                         FOLEY & LARDNER-DC
                                         3000 K. St. NW, Ste 500
                                         Washington, DC 20007
                                         Telephone: 202.295.4760
                                         Facsimile: 202.672.5399
                                         LARubin@foley.com
                                         Admitted Pro Hac Vice

        ATTORNEYS FOR DEFENDANTS INTEGRIS ABULATORY
       CARE CORPORATION & INTEGRIS SOUTH OKLAHOMA CITY
                   HOSPITAL CORPORATION

John A. Krahl                            Gajan Sivakumaran
Kevin E. Krahl                           Ryan S. Hedges
Vicki Z. Behenna                         Zachary J. Watters
MULINIX GOERKE & MEYER PLLC              VEDDERPRICE
210 W. Park Ave., Ste 3030               222 N. LaSalle St., Ste 2600
Oklahoma City, OK 73102                  Chicago, IL 60601
Telephone: 405.232.3800                  Telephone: 312.609.7728
Facsimile: 405.232.8999                  gsivakumaran@vedderprice.com
jkrahl@lawokc.com                        rhedges@vedderprice.com
kkrahl@lawokc.com                        zwatters@vedderprice.com
vsb@lawokc.com                           Admitted Pro Hac Vice

                    ATTORNEYS FOR MICHAEL KIMZEY


                                     7
